                          UN ITED STA TES D ISTRICT C OU RT
                          SO UTH ERN DISTRICT OF FLORID A
                          CA SE N O .02-80051-CR-M A RT1N EZ

UN ITED STA TES O F A M ERICA

       Plaintiff,


HA RO LD JO HN SON ,

       D efendant.


     O R D ER AD O PTIN G M A G ISTR ATE'S R EPO R T A N D R EC O M M EN DA TIO N
                    O N SU PER VISED REL EA SE V IO LA TIO N S

     TH IS CA U SE cam e beforethe Courtupon a Reportand Recom m endation on a
tsnalhearing on fouralleged violationsofsupervised release.
    TH E M A TTER w asheard by U nited StatesM agistrateJudge W illiam

M atthewm an,on M arch 18,2019. A Reportand Recom m endation was filed on M arch

18,2019 (ECF No.5391,recomm endingthatthisCourtfind theDefendantguilty of
violationsone,tw o,three,and fourofhis supervised release as setforth in the Petition.

TheDefendantand theGovernmentwereafforded theopportunity to fileobjectionsto the
Reportand Recomm endation,howevernonewere filed.TheCourthasconducted a7.-
                                                                        q
novo revicw ofthe entire tile. A ccordingly,itis

     ORDERED AND ADJUDGED thattheReportandRecomm endation (ECF No.
5391onDefendant'sinalhearing totheviolation assetforth in thePetition alleging
V iolation ofSupervised Release ofthe United StatesM agistrate Judge W illiam
M atthewm an,ishereby A dopted and A pproved in itsentirety.
      The Courtfindsthatthe Defendanthasviolated the term sand conditions ofhis
supervision and adjudicateshim guilty in respectto violationnumbersone,twothree,and
fourassetforth in the Petition forW arrantorSum m ons forO ffenderUnderSupervision.
SentenclnginthismatterisscheduledonM onday.April22,2019at1:30p.m..in
courtroom 10-1,beforeU nited StatesD istrictJudgeJoseE.M artinez at400 N .M iam i
Ave,M iam i,Florida.
        DONEAND ORDEREDinChambersatMiami,Florida,this V' dayofApril,
2019.                                        fzr
                                             l
                                                     ,y,


                                          JO SE M A RT
                                                           4.
                                                            ?
                                                            q
                                                           EZ
                                                             ,
                                                             y,
                                                              ?
                                                              :
                                                              ,
                                                              q
                                                              y
                                                              jv .
                                          UN IT ' STATES D ISTRICT JUD GE



Copied:H on.M agistrate M atthew m an
A 11Counsel()fRecord
U .S.Probation O ffice
